DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 10/8/2021.
Claims 12-15 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,305,668 B2; hereafter Yang) in view of Baldemair et al. (US 10,798,688 B2; hereafter Baldemair).

With respect to claim 12, Yang discloses a terminal (16, WD of FIG. 2; WD, 16 of FIG. 16) comprising:
a receiver (40, 36, 38  in FIG. 19; 48 in FIG. 20) that receives information related to fallback of an uplink control channel (200, 202, 204, 206, 208 in FIG. 4);
a processor (40, 36, 38  in FIG. 19; 48 in FIG. 20) that controls a format of the uplink control channel used for transmission of uplink control information (UCI) (col. 18, lines 25-45) based on the information related to the fallback (200, 202, 204, 206, 208 in FIG. 4); and
a transmitter (40, 36, 38  in FIG. 19; 48 in FIG. 20) that transmits the UCI (col. 18, lines 25-45) by using at least one of an uplink control channel of a first duration and an uplink control channel of a second duration longer than the first duration (first segment, second segment, third segment in FIG. 6;  col. 17, lines 40-60).


Yang does not disclose the UCI based on the format of the uplink control channel by using at least one of: an uplink control channel of a first duration over a first number of symbols and an uplink control channel of a second duration over a second number of symbols, wherein the second duration is longer that the first duration.

Baldemair discloses the UCI (UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) based on the format of UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) by using at least one of: an uplink control channel of a first duration over a first number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated )and an uplink control channel of a second duration over a second number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated ), wherein the second duration is longer that the first duration ( column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format).

Baldemair teaches the advantage of offering a larger variety of support for a variety of applications (column 1, lines 15-25).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UCI coding and carrier assignment as taught by Baldemiar in the device, method and system of Yang to produce an expected result.

With respect to claim 13, Yang discloses a radio communication method (Title; Abstract) for a terminal (16, WD of FIG. 2; WD, 16 of FIG. 16), comprising:
receiving (40, 36, 38  in FIG. 19; 48 in FIG. 20) information related to fallback of an uplink control channel (200, 202, 204, 206, 208 in FIG. 4);
40, 36, 38  in FIG. 19; 48 in FIG. 20) a format of the uplink control channel used for transmission of uplink control information (UCI) (col. 18, lines 25-45) based on the information related to the fallback (200, 202, 204, 206, 208 in FIG. 4); and
transmitting (40, 36, 38  in FIG. 19; 48 in FIG. 20) the UCI by using at least one of an uplink control channel of a first duration and an uplink control channel of a second duration longer than the first duration (first segment, second segment, third segment in FIG. 6;  col. 17, lines 40-60).

Yang does not disclose the UCI based on the format of the uplink control channel by using at least one of: an uplink control channel of a first duration over a first number of symbols and an uplink control channel of a second duration over a second number of symbols, wherein the second duration is longer that the first duration.

Baldemair discloses the UCI (UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) based on the format of the uplink control channel (UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) by using at least one of: an uplink control channel of a first duration over a first number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated )and an uplink control channel of a second duration over a second number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated ), wherein the second duration is longer that the first duration ( column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format).

Baldemair teaches the advantage of offering a larger variety of support for a variety of applications (column 1, lines 15-25).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UCI coding and carrier assignment as taught by Baldemiar in the device, method and system of Yang to produce an expected result.


With respect to claim 14, Yang discloses a base station (12, BS of FIG. 2; BS, 12 of FIG. 16) comprising:
a transmitter (26, 20, 22  in FIG. 17; 34 in FIG. 18) that transmits information related to fallback of an uplink control channel (200, 202, 204, 206, 208 in FIG. 4); and
a receiver (26, 20, 22  in FIG. 17; 34 in FIG. 18) that receives uplink control information (UCI) (col. 18, lines 25-45) by using at least one of an uplink control channel of a first duration and an uplink control channel of a second duration longer than the first duration (first segment, second segment, third segment in FIG. 6;  col. 17, lines 40-60),
wherein a format of the uplink control channel used for transmission of the UCI is controlled based on the information related to the fallback (200, 202, 204, 206, 208 in FIG. 4).



Baldemair discloses the UCI (UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) based on the format of the uplink control channel (UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) by using at least one of: an uplink control channel of a first duration over a first number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated )and an uplink control channel of a second duration over a second number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated ), wherein the second duration is longer that the first duration ( column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format).

Baldemair teaches the advantage of offering a larger variety of support for a variety of applications (column 1, lines 15-25).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UCI coding and carrier assignment as taught by Baldemiar in the device, method and system of Yang to produce an expected result.


With respect to claim 15, Yang discloses a system (Title; Abstract) comprising a terminal (16, WD of FIG. 2; WD, 16 of FIG. 16) and a base station (12, BS of FIG. 2; BS, 12 of FIG. 16), wherein the base station (12, BS of FIG. 2; BS, 12 of FIG. 16) comprises:
a first transmitter (26, 20, 22  in FIG. 17; 34 in FIG. 18) that transmits information related to fallback of an uplink control channel, and the terminal (16, WD of FIG. 2; WD, 16 of FIG. 16) comprises:
a receiver (26, 20, 22  in FIG. 17; 34 in FIG. 18) that receives the information related to fallback of the uplink control channel (200, 202, 204, 206, 208 in FIG. 4);
a processor (26, 20, 22  in FIG. 17; 34 in FIG. 18) that controls a format of the uplink control channel used for transmission of uplink control information (UCI)  (col. 18, lines 25-45) based on the information related to the fallback (200, 202, 204, 206, 208 in FIG. 4); and
a second transmitter (26, 20, 22  in FIG. 17; 34 in FIG. 18) that transmits the UCI (col. 18, lines 25-45) by using at least one of the uplink control channel of a first duration and the uplink control channel of a second duration longer than the first duration (first segment, second segment, third segment in FIG. 6;  col. 17, lines 40-60).

Yang does not disclose the UCI based on the format of the uplink control channel by using at least one of: an uplink control channel of a first duration over a first number of symbols and an uplink control channel of a second duration over a second number of symbols, wherein the second duration is longer that the first duration.

Baldemair discloses the UCI (UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) based on the format of the uplink control channel (UCI bits and Encoded UCI of FIG. 1; column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format) by using at least one of: an uplink control channel of a first duration over a first number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated )and an uplink control channel of a second duration over a second number of symbols (column 6, lines 58-67, see the subcarrier and RB carrying the UCI; column 7, lines 1-25; column 9, lines 1-10, see the contiguous and non-contiguous RB allocated ), wherein the second duration is longer that the first duration ( column 6, lines 50-67, see the different PUCCH formats with a short and long PUCCH format).

Baldemair teaches the advantage of offering a larger variety of support for a variety of applications (column 1, lines 15-25).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the UCI coding and carrier assignment as taught by Baldemiar in the device, method and system of Yang to produce an expected result.


Response to Arguments
Applicant’s arguments with respect to claims 12-15 have been considered but are moot because the new ground of rejection does not solely rely on the Yang reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 14, 2022